     Case: 3:20-cr-00039-RAM-RM Document #: 94 Filed: 02/11/21 Page 1 of 5




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:20-cr-0039
                                                )
ROMEO WALTER, KENAN THOMAS,                     )
AKEEM DIJHANI JULIEN, and NIJOHNTEA             )
WALKER,                                         )
                                                )
                      Defendants.               )
                                                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for February 16,
2021. For the reasons stated herein, the time to try this case is extended up to and including
August 9, 2021.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
      Case: 3:20-cr-00039-RAM-RM Document #: 94 Filed: 02/11/21 Page 2 of 5
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 2 of 5

of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
            Such exclusion is necessary as to any cases scheduled for trial during the
            March 18, 2020[,] through April 16, 2020[,] period in order to assure that
            there is a full, unhindered, continuously serving jury venire and seated
            jury in every case, which is central to the sound administration of justice.
            Such exclusion of time is also necessary in cases that are set for trial
            outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
            well as cases that are not yet set for trial, in order to address the
            reasonably anticipated difficulties in defense counsel communicating or
            visiting with clients; the difficulties that the parties are likely to face in
            undertaking all of the tasks necessary to fully prepare for trial; and the
            inherent delay in the scheduling of further trials as a consequence of the
            exclusion period herein.

Id. at 2-3. The Chief Judge has since extended the general order nine times, excluding March
18, 2020, through February 16, 2021, from the Speedy Trial count in all criminal matters.
         Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, two of which were in the U.S.
Virgin Islands. Since then, the incidence of COVID-19 cases has increased dramatically across
the nation. As of the date of this Order, there have been over 27,100,000 confirmed cases in
the United States, 2,473 of which have been in the U.S. Virgin Islands. Further, the virus has
claimed over 465,000 lives in the United States and 24 lives in the U.S. Virgin Islands. The
number of cases and deaths from COVID-19 continue to rise rapidly.
         Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
         Moreover, recognizing the severity of the public health crisis presented by COVID-19,
Virgin Islands Governor Albert Bryan declared a state of emergency for the Virgin Islands in
March 2020. In a series of executive orders in March and April of 2020, Governor Bryan
      Case: 3:20-cr-00039-RAM-RM Document #: 94 Filed: 02/11/21 Page 3 of 5
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 3 of 5

instituted a number of precautionary and preventative measures that significantly curtailed
economic and local governmental operations. Over the next several months, the rate of new
positive COVID-19 cases in the Virgin Islands decreased significantly. As a result, Governor
Bryan loosened the previously ordered restrictions. However, beginning in July, the Virgin
Islands began to see a dramatic uptick in new positive COVID-19 cases. On August 13, 2020,
Governor Bryan issued an executive order effecting a return to all the previously imposed
restrictions on economic and local governmental operations along with additional
restrictions (the “Stay-at-Home Phase”). Among other measures, Governor Bryan ordered all
nonessential businesses to close, all nonessential public workers to stay home, all
establishments—except for grocery and ‘big-box’ stores—to limit occupancy to no more
than ten people, and all schools and churches to close. In imposing such restrictions,
Governor Bryan emphasized that these measures are necessary to curtail the rapidly
increasing spread of COVID-19 in the Virgin Islands. Thereafter, on September 8, September
15, September 30, November 2, December 14, 2020, and January 27, 2021, Governor Bryan
issued additional executive orders which provided for certain new restrictions while
relaxing other restrictions, moving the Territory from the “Stay-at-Home Phase” to the
Territory’s “Safer-at-Home Phase.”
         These restrictions saw some success in reducing the rate of new positive COVID-19
cases in the territory for some amount of time. Indeed, from September 30, 2020, to October
31, 2020, the total number of positive COVID-19 cases rose from 1378 to 1550—an average
of 5.73 new cases per day for the month. See Virgin Islands Department of Health COVID19
Report, https://www.covid19usvi.com/covid19-report (last visited Feb. 9, 2021). However,
the rate of new positive COVID-19 cases in the territory has increased dramatically since the
end of November. Indeed, from November 30, 2020, to December 14, 2020, the total number
of positive COVID-19 cases has risen from 1550 to 1828—an average of 19.9 new cases per
day over that two-week period. Id. On December 14, 2020, the Virgin Islands Department of
Health reported that the positivity rate for tests since December 7, 2020, has risen to 9%. See
Governor Bryan Closes Nightclubs, Bars to Close After Christmas as COVID-19 Cases Continue
      Case: 3:20-cr-00039-RAM-RM Document #: 94 Filed: 02/11/21 Page 4 of 5
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 4 of 5

to Spike Across the Territory, https://www.covid19usvi.com/node/3048 (last visited Dec.
15, 2020).
         From December 14, 2020, to January 30, 2021, the total positive COVID-19 cases in
the Territory have risen from 1828 to 2421—an average of 12.6 new cases per day. As a
result of this continuing surge in new cases, on January 15, 2021, the Chief Judge issued the
Seventeenth Order Concerning Operations of the District Court of the Virgin Islands during
the COVID-19 Outbreak. That order continued all trials from January 16, 2021, through
February 16, 2021, pending further order of the Court.
         Thus, while the Speedy Trial Act requires that defendants be tried within seventy
days of indictment, the Court specifically finds that further extending this period would be
in the best interest of justice. COVID-19 continues to present an unpredictable threat to
public health and safety. In light of these circumstances, the Court finds it necessary and
appropriate to proceed with caution. Social distancing—specifically avoiding gatherings of
more than 10 people and maintaining a distance of at least 6 feet from others—is the most
effective check against the transmission of COVID-19. This case in particular is a multi-
defendant case that presents significant challenges for the court to comply with social
distancing guidelines during the jury trial. Practical considerations would require additional
spacing for defendants, counsel, and jurors—and the potential for additional jurors in the
courtroom. Given the increasingly dire circumstances faced by the U.S. Virgin Islands and the
United States as a whole, the Court finds that a greater extension of time is necessary for the
protection and well-being of the defendant, the jury, the prosecutors, the witnesses, the
Court’s personnel, and the general public at large.1
         The premises considered, it is hereby
         ORDERED that the time beginning from the date of this order granting an extension
through August 9, 2021, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further



1Moreover, pending motions toll the Speedy Trial clock. See 18 U.S.C. § 3161(h)(1)(d). As such, the clock is
currently tolled by the Motion to Dismiss, filed November 13, 2020, docketed at ECF No. 32, and the Motion to
Suppress Evidence and Statements, filed January 14, 2021, docketed at ECF No. 86, pending review of the Court.
      Case: 3:20-cr-00039-RAM-RM Document #: 94 Filed: 02/11/21 Page 5 of 5
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 5 of 5

         ORDERED that the jury selection and trial in this matter previously scheduled for
February 16, 2021, are RESCHEDULED to commence promptly at 9:00 A.M. on August 9,
2021, in St. Thomas Courtroom 1 before District Judge Robert A. Molloy.


Dated: February 11, 2021                         /s/ Robert A. Molloy
                                                 ROBERT A. MOLLOY
                                                 District Judge
